DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2. The Amendment filed on October 23, 2020 has been entered. No claims have been amended. Thus, claims 1–18 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.  Claims 1–18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1–18 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of performing a risk assessment based on numerous variables using a model by;
receiving, from a financial institution, a query associated with a credit risk of a user of a payment application and a social networking application:
in response to the query:
obtaining a plurality of groups of variables from a plurality of variables associated with the user in accordance with a plurality of, . . ., of respective variables, wherein:
the plurality of, . . ., include the payment application and the social networking application that are utilized by the user; and
the plurality of variables are used for assessing the credit risk associated with the user;
categorizing the plurality of groups of variables into a first category of variable groups and a second category of variable groups in accordance with correlations between respective groups of variables and the credit risk associated with the user, wherein:
each group of variables in the first category of variable groups has a higher correlation to the credit risk associated with the user than each group of variables in the second category of variable groups;
the first category of variable groups comprise variables from the payment application that reflect financial characteristics of the user, the financial characteristics including financial management, saving, payment, and consumption of the user; and
the second category of variable groups comprise variables from the social networking application that reflect social characteristics of the user, the social characteristics including financial qualities of friends of the user on the social networking application and payment transactions of the user on the social networking application;
obtaining a plurality of risk assessment sub-models for respective groups of variables in the second category of variable groups, wherein a risk assessment sub-model for a respective group of variables is associated with correlation coefficients of the respective variables in the respective group;
obtaining a plurality of sub-model results for the respective risk assessment sub-models in the second category of variable groups, wherein each sub-model result is a sub-model variable; 
obtaining a comprehensive risk assessment model for evaluating the credit risk associated with the user based on (1) a plurality of variables in the first category of variable groups and (2) the plurality of sub-model variables in the second category of variable groups; and
returning, to the financial institution, the risk assessment model in response to the query. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles as well as commercial or legal interactions (e.g., gathering data from a payment application utilized by a user in order to perform a risk assessment) and mathematical concepts (e.g., performing a risk assessment based on numerous variables using a model). As can be seen in claims 5 and 6, this risk assessment is determined using a particular mathematical formula.  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraphs [0007] and [0008] of the specification). 
Dependent claims 2–6, 8–12, and 14–18 have all been considered and do not integrate the abstract idea into a practical application. The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
Applicant’s arguments filed on October 23, 2020 have been fully considered. 
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Alice/Mayo analysis in view of the amended claims, including consideration of the USPTO Guidance as applied to those claims. 
First, Applicant argues that “the claims would integrate the judicial exception into a practical application under Step 2A Prong Two.” (See Applicant’s Arguments, p. 13). Applicant further states that the “claims specifically recite a computing device that obtains a comprehensive risk assessment model for evaluating the credit risk associated with a user of a payment application and a social networking application in response to receiving, from a financial institution, a query associated with a credit risk of the user. The claims also specifically recite construction of a risk assessment model based on specific groups of variables and categories of variable groups.” (Id. at p. 14). 
The identified abstract idea to which the claims are directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claims are directed to an abstract idea. The use of these variable groups does not integrate the abstract idea into a practical application. In addition, just because the risk assessment model is associated with a user of a payment application and a social networking application does not integrate the abstract idea into a practical application. Those applications are necessarily stored in devices which are being used to implement the abstract idea itself. 
Finally, Applicant argues that “the pending claims integrate into a practical application because (1) the use of a plurality of groups of variables, (2) the categorization of the groups of variables into a first category of variable groups (e.g., See Applicant’s Arguments, p. 15). Applicant further makes the comparison of these claims to Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018) suggesting that the claims at issue lead to an improvement in technology. (Id. at 16). However, the Federal Circuit in Finjan concluded that the claimed invention is an improvement to computer technology. The court there states that behavior-based virus scans “can analyze a downloadable’s code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files.” This was therefore, a specific improvement in virus scanning software. There is no such improvement in risk assessment technology in the current invention. The use of “weaker variables” does not result in an improvement to technology. It merely includes a wider base of information in determining the credit risk of a user, which is not an improvement to technology or to a technical field.
Therefore, the claims as a whole do not integrate the judicial exception into a practical application. Thus, the pending claims are not directed to patent-eligible subject matter under 35 U.S.C. 101.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/Amit Patel/
Examiner
Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696